Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The new abstract filed 3/3/21 is acknowledged and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et al in view of any one of [Muetzel et al, Lasseson, Everitt or Bennett et al] and Knowlton et al.
The rejection is set forth in the previous Office Action in paragraphs 12-19.  The rejected claims are directed to a method. It has been consistently recognized in Office Actions and the Patent Trial and Appeal Board (PTAB) decisions that conditional claim language does not carry any patentable weight. For example, multiple Office Actions have indicated that a step of a method claim does not constitute a patentably distinguishable limitation against applied art if the step is performed when a condition is met. A precedential PTAB decision, Ex parte Schulhauser, went further to differentiate the patentable weights of conditional language respectively in method claims and system claims. Ex parte Schulhauser, PTAB, 2013-007847.  In the case of the rejected method claims, each of the “determining if” limitations represents a conditional event.  In the broadest reasonable interpretation of the claims, if any of the conditions are not 
It is suggested that the applicant amend the claims as set forth below to overcome the conditional language resulting in the rejection of the claims.
“. . . determining that the vehicle dashboard camera and the mobile device share a same inertial reference frame; 
determining that the vehicle dashboard camera and the mobile device are within a first distance; 
determining that an accuracy of either the first position information or the second position information falls beneath a threshold; 
determining that a predicted course of either the vehicle dashboard camera or the mobile device is calculated to pass through a region of poor satellite reception; and
 when it is determined that the vehicle dashboard camera and the mobile device share the same inertial reference frame and are within the first distance and that the accuracy of either the first position information or the second position information falls beneath the threshold and that the predicted course of either the vehicle dashboard camera and the mobile device is calculated to pass through the region of poor satellite reception, time synchronizing the second position information with the first position information . . .”
Allowable Subject Matter
Claims 16-20 are allowed.
Claims 10-15 are directed to a non-elected invention and should be cancelled
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973.  The examiner can normally be reached on Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646